Case 1:19-cv-06264-LGS-JLC Document 157 Filed 06/24/21 Page 1 of 1

STUART H. FINKELSTEIN

Attorney at Law
338 Jericho Turnpike
Syosset, New York 11791

(718) 261-4900

June 24" 2021

The Honorable James L. Cott
United States Courthouse
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Antolini vs. Rosenblum, et al
Case No.: 19-cv-06264 LGS

Dear Judge Cott

| represent Plaintiff Dino Antolini in this matter and while there have been settlement
negotiations, | ask the Court, respectfully, to grant just a week adjournment of the
settlement conference and the subsequent Scheduling Order and Case Management
Plan. | ask for short period of time because the negotiations have been going on for
quite some time and with no agreement as of today’s date.

Attorney Lafarga never contacted me before filing his letter, todays’ date.

Stu ~ Finkelstes bi

Thanking you, | remain,

SHF/tc
To all counsel of record via ECF
